     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 1 of 10


              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :      CRIM. NO. 1:17-CR-112
                                              :
                                              :      (Judge Rambo)
             v.                               :
                                              :      (Magistrate Judge Carlson)
SHARIF LAYTON                                 :

                         MEMORANDUM AND ORDER

I.    Statement of Facts and of the Case

      Before the court is the defendant’s pro se motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. (Doc. 168). The defendant, Sharif Layton, pled

guilty to two counts of armed bank robbery in violation of 18 U.S.C. §§ 2113(a) and

(d); one count of bank robbery in violation of 18 U.S.C. § 2113(a); one count of using

and brandishing a firearm in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c); and one count of possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g) and 924(e) and the Armed Career Criminal Act on May 14, 2018. (Doc.

107). This guilty plea was a product of a plea agreement between the defendant and

the Government which contained a joint sentencing recommendation of 324 months’

imprisonment, broken down into 240 months’ imprisonment for the defendant’s

violations of 18 U.S.C. §§ 2113, 922(g), and 924(e) to run concurrently with the

defendant’s preexisting Dauphin County Court of Common Pleas charge and 84

                                          1
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 2 of 10


months’ imprisonment for the defendant’s violations of 18 U.S.C. § 924(c) to run

consecutively to his sentence for the former violations. (Id.) According to the

Government, the defendant also agreed that he would be considered an armed career

criminal for purposes of sentencing.1 (Doc. 187, at 6). In exchange, the government

agreed to dismiss the superseding indictment against the defendant. (Id.)

      Before the sentencing hearing, however, the United States Probation Office

notified the sentencing court that the defendant may not qualify as an armed career

criminal in calculating his sentencing guidelines. (Id., at 7). Therefore, the court

directed the parties to submit letter briefs on this issue. In both briefs, the parties

admitted that the defendant did not qualify as an armed career criminal, which

reduced his sentencing guidelines to a range between 130-162 months’

imprisonment. (Docs. 138, 139). The Government nevertheless recommended that

the court sentence the defendant in accordance with the joint plea agreement since it

claimed that the agreement still benefitted the defendant. (Doc. 138). At the

defendant’s sentencing, his counsel agreed, noting that “both parties understood that

there was something to be gained and something to be lost” and recommending that

the court impose the sentence contained in the plea agreement wherein the defendant

would be sentenced to a total of 324 months’ imprisonment. (Doc. 179).


1
  Contrary to the Government’s representation, we do not discern an agreement to
classify Layton as an armed career criminal within the plea agreement. (Doc. 107).
                                         2
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 3 of 10


      At the defendant’s sentencing on November 28, 2018, the court adopted the

recommendation of the parties, choosing to impose a sentence greater than the

guidelines after finding that the parties’ plea agreement was reasonable. (Doc. 186).

The defendant did not directly appeal this sentence. Rather, on October 28, 2019, the

defendant filed this pro se motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255, alleging that despite the government’s admission that he was not

statutorily classified as an armed career criminal, he was still sentenced under the

Armed Career Criminals Act framework, receiving a sentence which exceeded his

guidelines range of 130-162 months’ imprisonment. (Doc. 168).

      The defendant’s pleading is extremely spare, consisting of only the following

factual allegations:

      I was sentenced to 327 [sic] months despite being inelligible [sic] for
      A.C.C.A. My guidelines range was 130-162 months plus 84 months
      consecutive.

      The Goverment [sic] submitted a letter brief in which it stated that Mr.
      Layton does not meet the statutory requirements for classification as an
      armed career criminal.

(Doc. 168 at 5). Based on these facts, we gather that the defendant is likely attempting

to bring a challenge to the effectiveness of his counsel based on her failure to object

to his sentence, which fell outside of the sentencing guidelines.

      Recognizing that petitioners are generally entitled to an evidentiary hearing on

their motions under § 2255 unless it is conclusive that the petitioner is not entitled to
                                           3
      Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 4 of 10


any relief, and finding that the existing record does not conclusively establish that all

avenues of relief have been foreclosed, , in the exercise of our discretion, we will

defer ruling on this motion, appoint counsel in this case, and conduct an evidentiary

hearing to further develop the relative merits of Layton’s claims.

II.    Discussion

       A.    Standard of Review—Motion to Vacate, Set Aside, or Correct a
             Sentence Pursuant to § 2255

       Section 2255 allows a prisoner who is in custody to challenge his sentence

“upon the ground that the sentence was imposed in violation of the Constitution or

laws of the United States, . . . that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack[.]” 28 U.S.C. § 2255(a).

This remedy “does not encompass all claimed errors in conviction and sentencing,”

but rather “provides a basis for collateral attack [when] the claimed error constituted

‘a fundamental defect which inherently results in a complete miscarriage of justice.’ ”

United States v. Addonizio, 442 U.S. 178, 185, 99 S. Ct. 2235, 60 L. Ed. 2d 805

(1979) (quoting Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468, 7 L. Ed. 2d

417 (1962)). Petitioners are generally entitled to a hearing on their motion under

section 2255(b):

       Unless the motion and the files and records of the case conclusively
       show that the prisoner is entitled to no relief, the court shall cause notice
       thereof to be served upon the United States attorney, grant a prompt
       hearing thereon, determine the issues and make findings of fact and
                                            4
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 5 of 10


      conclusions of law with respect thereto. If the court finds that the
      judgment was rendered without jurisdiction, or that the sentence
      imposed was not authorized by law or otherwise open to collateral
      attack, or that there has been such a denial or infringement of the
      constitutional rights of the prisoner as to render the judgment vulnerable
      to collateral attack, the court shall vacate and set the judgment aside and
      shall discharge the prisoner or resentence him or grant a new trial or
      correct the sentence as may appear appropriate.

28 U.S.C. § 2255(b).

      This option to grant an evidentiary hearing falls within the discretion of the

district court. See Gov’t of the Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989).

“In exercising that discretion, the Court must decide whether the petitioner’s claims,

if proven, would entitle petitioner to relief and then consider whether an evidentiary

hearing is needed to determine the truth of the allegations.” United States v. Cidone,

2013 U.S. Dist. LEXIS 177926, *7 (M.D. Pa. 2013) (citing Gov’t of the Virgin

Islands v. Weatherwax, 20 F.3d 572, 574 (3d. Cir. 1994)). Thus, a district court may

decline to hold a hearing where the “motion, files, and records, ‘show conclusively

that the movant is not entitled to relief.’ ” United States v. Nahodil, 36 F.3d 323, 326

(3d Cir. 1994) (quoting United States v. Day, 969 F.2d 39, 41-42 (3d Cir. 1992)); see

also Forte, 865 F.2d at 62.

      B.     Ineffective Assistance of Counsel—Strickland v. Washington

      It is undisputed that the Sixth Amendment to the United States Constitution

guarantees the right of every criminal defendant to effective assistance of counsel.


                                           5
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 6 of 10


Under federal law, a collateral attack upon a conviction and a sentence based upon a

claim of ineffective assistance of counsel must meet a two-part test established by the

Supreme Court in order to survive. Specifically, to prevail on a claim of ineffective

assistance of counsel, a petitioner must establish that: (1) the performance of counsel

fell below an objective standard of reasonableness; and (2) that, but for counsel’s

errors, the result of the underlying proceeding would have been different. Strickland

v. Washington, 466 U.S. 668, 687-88, 691-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). A petitioner must satisfy both Strickland prongs to maintain a claim of

ineffective counsel. George v. Sively, 254 F.3d 438, 443 (3d Cir. 2001).

      At the outset, Strickland requires a petitioner to “establish first that counsel’s

performance was deficient.” Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir. 2001). This

threshold showing requires a petitioner to demonstrate that counsel made errors “so

serious” that counsel was not functioning as guaranteed under the Sixth Amendment.

Id. Additionally, the petitioner must demonstrate that counsel’s representation fell

below an objective standard of reasonableness under prevailing professional norms.

Id. However, in making this assessment “[t]here is a ‘strong presumption’ that

counsel’s performance was reasonable.” Id. (quoting Berryman v. Morton, 100 F.3d

1089, 1094 (3d Cir. 1996)).

      But a mere showing of deficiencies by counsel is not sufficient to secure habeas

relief. Under the second Strickland prong, a petitioner also “must demonstrate that he
                                          6
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 7 of 10


was prejudiced by counsel’s errors.” Id. This prejudice requirement compels the

petitioner to show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. A

“reasonable probability” is defined as “a probability sufficient to undermine

confidence in the outcome.” Id.

      Thus, as set forth in Strickland, a petitioner claiming that his criminal defense

counsel was constitutionally ineffective must show that his lawyer’s “representation

fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688. “A

fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective

at the time.” Thomas v. Varner, 428 F.3d 491, 499 (3d Cir. 2005) (quoting Strickland,

466 U.S. at 689). The petitioner must then prove prejudice arising from counsel’s

failings. “Furthermore, in considering whether a petitioner suffered prejudice, ‘[t]he

effect of counsel’s inadequate performance must be evaluated in light of the totality

of the evidence at trial: a verdict or conclusion only weakly supported by the record

is more likely to have been affected by errors than one with overwhelming record

support.’ ” Rolan, 445 F.3d at 682 (quoting Strickland, 466 U.S. at 696) (internal

quotations omitted).

      It is against this statutory backdrop that we turn to Layton’s claims.
                                          7
     Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 8 of 10


      C.     An Evidentiary Hearing is Warranted in this Case.

      We find that an evidentiary hearing is warranted in this case for a number of

reasons. Initially, because Layton’s pleading is so spare, a hearing would assist the

court in further developing these claims. As we have acknowledged, construing pro

se pleadings may present unique challenges for courts. See Thomas v. Harry, 2020

U.S. Dist. LEXIS 71708 (M.D. Pa. 2020). Often, pro se pleadings are written in a

way which requires the reader to discern the factual context of the claim, and the

precise legal issue at stake. It is the responsibility of the court to determine when such

claims lack legal merit. At the same time, the court must liberally construe pro se

pleadings in a way that allows this type of litigant all reasonable opportunities to

present their claims. Construing Layton’s § 2255 motion liberally, it cannot be said

conclusively that he is not entitled to relief. Thus, an evidentiary hearing is

appropriate to reach the merits of these claims.

      In addition, at present, neither the record nor the pleadings establish sufficient

facts for the court to determine whether Layton’s counsel was ineffective or whether

Layton suffered prejudice as a result of the plea agreement. We therefore will defer

ruling on this claim pending an evidentiary hearing on the nature and extent of

counsel’s assistance during plea negotiations. See 28 U.S.C. § 2255(b) (“Unless the

motion and the files and records of the case conclusively show that the prisoner is



                                            8
        Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 9 of 10


entitled to no relief, the court shall . . . grant a prompt hearing thereon, determine the

issues and make findings of fact and conclusions of law with respect thereto.”).

         Recognizing that a hearing is appropriate in this case, we also acknowledge

that:

         Rule 8(c) of the Rules Governing Section 2255 Cases requires that “[i]f
         an evidentiary hearing is warranted, the judge must appoint an attorney
         to represent a moving party who qualifies to have counsel ... [as an
         indigent]. ” The appointment of counsel is clearly mandatory for an
         indigent petitioner. See United States v. Iasiello, 166 F.3d 212, 213–14
         (3d Cir.1999) (vacating judgment and remanding to district court where
         district court conducted a § 2255 evidentiary hearing without appointing
         counsel to indigent movant). “[H]arm to [a movant] must be presumed
         when his statutory right to counsel is thus abridged.” Id. at 214.

         United States v. Bendolph, 409 F.3d 155, 160 (3d Cir. 2005).

         Therefore, in anticipation of the evidentiary hearing, we also will appoint an

attorney to represent petitioner pursuant to the Rules Governing Section 2255 Cases.

See R. Governing § 2255 Cases 8(c); see also United States v. Livingston, 2014 U.S.

Dist. LEXIS 27004 (M.D. Pa. 2014) (appointing counsel to represent pro se petitioner

in § 2255 case).

         An appropriate order follows.

III.     Order

         For the foregoing reasons, it is ORDERED as follows:




                                            9
Case 1:17-cr-00112-SHR-MCC Document 192 Filed 07/17/20 Page 10 of 10




  1.    The Federal Public Defender=s Office is appointed to represent the

        petitioner in connection with this proceeding, and the Federal Public

        Defender may in her discretion assign counsel to this case. A copy of

        this order will be served upon the Federal Public Defender=s Office.

  2.    The Federal Public Defender=s Office or appointed counsel will contact

        and consult with the petitioner, review the file, prepare and file a

        counseled petition addressing the issues in this case on or before

        September 18, 2020.

  3.    Respondent may then respond to any supplemental counseled petition

        and motion on or before October 2, 2020.

  4.    Unless all parties agree that a hearing is no longer necessary in this case,

        an evidentiary hearing will be held in this case on the pending motion

        to vacate on October 23, 2020 at 10:00 a.m. in Courtroom 5, U.S.

        Courthouse, Harrisburg, Pennsylvania.

  So ordered this 17th day of July, 2020.

                                   S/Martin C. Carlson
                                   Martin C. Carlson
                                   United States Magistrate Judge




                                     10
